Citation Nr: 1223397	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to May 18, 2005, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to May 18, 2005, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1973 and from January 12, 1981 to January 30, 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO granted service connection for bilateral hearing loss and tinnitus, both effective May 18, 2005.  The Veteran filed a notice of disagreement (NOD) with the effective dates of these awards in October 2007, and the RO issued a statement of the case (SOC) in January 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010. 

For the reason expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his February 2010 VA Form 9, the Veteran indicated a desire for a Board hearing at a local RO.  Later that month, the RO sent the Veteran a letter explaining the various types of Board hearings (i.e., video-conference, in-person at the RO (Travel Board), and in-person in Washington, DC) and requesting that the Veteran complete a Hearing Election Form as to which type of hearing he desired.  In March 2010, the Veteran submitted another VA Form 9 on which he checked a box indicating that he no longer desired a Board hearing.  However, in April 2010, the Veteran submitted a completed Hearing Election Form in which he indicated that he desired an in-person Travel Board hearing at a local RO.  Hence, there remains an outstanding Travel Board hearing request. 
 
Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of these matters to the RO for the requested hearing is warranted.   

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Travel Board hearing  in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

